 


109 HRES 391 IH: That there is hereby established a Task Force on Ocean Policy.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 391 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Hastings of Washington submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
That there is hereby established a Task Force on Ocean Policy. 
 
 
That there is hereby established a Task Force on Ocean Policy. 
2.CompositionThe task force shall be composed of 12 members appointed by the Speaker, of whom 5 shall be appointed on the recommendation of the Minority leader. The Speaker shall designate one member as chairman. A vacancy in the membership of the task force shall be filled in the same manner as the original appointment. 
3.JurisdictionThe task force may develop recommendations and report to the House on the final report of the United States Commission on Ocean Policy, making recommendations for a national ocean policy, entitled An Ocean Blueprint for the 21st Century. 
4.Procedure 
(a)Except as provided in paragraphs (1) and (2), rule XI shall apply to the task force to the extent not inconsistent with this resolution. 
(1)Clause 1(b) and clause 2(m)(1)(B) of rule XI shall not apply to the task force. 
(2)The task force is not required to adopt written rules to implement the provisions of clause 4 of rule XI. 
(b)Clause 10(b) of rule X shall not apply to the task force. 
5.FundingTo enable the task force to carry out the purposes of this resolution, the task force may utilize the services of staff of the House. 
6.ReportingThe task force shall report to the House the final results of its investigation and study, together with detailed findings and such recommendations as it may deem advisable, as soon as practicable and in no event later than on June 30, 2006. 
7.Dissolution and windup of affairsThe task force shall cease to exist after July 31, 2006. 
8.Disposition of recordsUpon dissolution of the task force, the records of the task force shall become records of any committee designated by the Speaker. 
 
